Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2020, December 23, 2020, July 27, 2021 and October 25, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 (2-14, 16-19 are rejected due to being dependent from the independent claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,821,890. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would  be anticipated by the aforementioned claims of U.S. Patent No. 10,821,890.
Instant Application (17/003651)
U.S. Patent No.: 10,821,890
Claim 1: A vehicle interior lighting system comprising: a light engine configured to provide light within an interior of a vehicle, the light engine comprising: independently addressable light emitting diode (LED) segments, each of the independently addressable LED segments 
Claim 15: A light engine comprising: independently addressable light emitting diode (LED) segments, each of the independently addressable LED segments comprising at least one LED and configured to illuminate different areas of an interior of a vehicle; a printed circuit board (PCB) having a base and at least one leg extending from the base and configured to provide electrical coupling to the independently addressable LED segments; and a support structure having an outer surface and an inner surface, the inner surface defining a hole through the support structure, the independently addressable LED segments attached to the base, the base positioned on the outer surface, the at least one leg extending along the inner surface; and a processor electrically coupled to the at least one leg, the processor configured to provide, based on vehicle information, at least one light control signal to modify at least one emission characteristic of the at least one LED of at least one of the independently addressable 
Claim 20: A method of adjusting light in a vehicle, the method comprising: illuminating different areas of an interior of the vehicle using independently addressable light emitting diode (LED) segments of a light engine, each of the independently addressable LED segments comprising at least one LED, the light engine having: a printed circuit board (PCB) having a base and at least one leg extending from the base and configured to provide electrical coupling to the independently addressable LED segments, and a support structure having an outer surface and an inner surface, the inner surface defining a hole through the support structure, the independently addressable LED segments attached to the base, the base positioned on the outer surface, the at least one leg extending along the inner surface; receiving, at a processor electrically coupled to the at least one leg, vehicle information comprising at least one vehicle characteristic selected from a set of vehicle characteristics including occupancy information within the vehicle and vehicular control information from one or more sources within the vehicle; and modifying, by the processor based on the vehicle information, at least one emission characteristic of the at least one LED of at least one of the independently addressable LED segments to independently control illumination of the different areas of the vehicle.
Claim 1: A vehicle interior lighting system comprising: a light engine comprising: a plurality of independently addressable light emitting diode (LED) segments, each independently addressable LED segment comprising at least one LED; a flexible printed circuit board (PCB) having a base 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Maxik (Pub. No.: US 2005/0207152) discloses a flexible PCB having a plurality of legs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896